EXECUTION VERSION



--------------------------------------------------------------------------------





CREDIT AGREEMENT

Dated as of July 3, 2018



between



SPARK THERAPEUTICS, INC.,
as the Borrower,



and



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Lender













--------------------------------------------------------------------------------












--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS......................................1

1.01
Defined
Terms..........................................................................................1

1.02
Other Interpretive
Provisions.................................................................18

1.03
Accounting
Terms..................................................................................19

1.04
Times of Day;
Rates...............................................................................19

1.05
UCC
Terms............................................................................................19

ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS...............................20

2.01
Term
Borrowing.....................................................................................20

2.02
Borrowings, Conversions and Continuations of Term Loans................20

2.03
Prepayments21

2.04
Termination of Term
Commitment.........................................................21

2.05
Repayment of Term
Loans.....................................................................22

2.06
Interest and Default
Rate........................................................................22

2.07
Fees........................................................................................................22

2.08
Computation of Interest and
Fees..........................................................22

2.09
Payments
Generally...............................................................................
23

2.10
Cash
Collateral.......................................................................................23

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY..........................24

3.01
Taxes.....................................................................................................
24

3.02
Illegality.................................................................................................24

3.03
Inability to Determine
Rates..................................................................25

3.04
Increased Costs; Reserves on Eurodollar Rate Loans............................25

3.05
Compensation for
Losses.......................................................................27

3.06
Survival.................................................................................................
27

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.................28

4.01
Conditions of Initial Credit
Extension....................................................28

ARTICLE V
REPRESENTATIONS AND WARRANTIES........................................30

5.01
Existence, Qualification and
Power........................................................30

5.02
Authorization; No
Contravention...........................................................30

5.03
Governmental Authorization; Other
Consents.......................................30

5.04
Binding
Effect........................................................................................31

5.05
No
Default.............................................................................................
31

5.06
Margin Regulations; Investment Company
Act.....................................31

5.07
Disclosure..............................................................................................31

5.08
Sanctions Concerns and Anti-Corruption
Laws.....................................32

5.09
Subsidiaries...........................................................................................
32

ARTICLE VI
AFFIRMATIVE
COVENANTS............................................................32

6.01
Financial
Statements..............................................................................32






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




6.02
Certificates; Other
Information..............................................................33

6.03
Notices...................................................................................................34

6.04
Preservation of
Existence.......................................................................35

6.05
Compliance with
Laws...........................................................................35

6.06
Inspection
Rights...................................................................................36

6.07
Use of
Proceeds......................................................................................36

6.08
Collateral; Further
Assurances...............................................................36

ARTICLE VII
NEGATIVE
COVENANTS...................................................................37

7.01
Change in Nature of
Business................................................................37

7.02
Use of
Proceeds......................................................................................37

7.03
Sanctions; Anti-Corruption
Laws...........................................................37

7.04
Indebtedness.........................................................................................
37

7.05
Minimum
Liquidity................................................................................38

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES..........................................38

8.01
Events of
Default....................................................................................38

8.02
Remedies upon Event of
Default............................................................40

8.03
Application of
Funds..............................................................................41

ARTICLE IX
MISCELLANEOUS..............................................................................41

9.01
Amendments,
Etc...................................................................................41

9.02
Notices; Effectiveness; Electronic
Communications..............................41

9.03
No Waiver; Cumulative Remedies; Enforcement..................................43

9.04
Expenses; Indemnity; Damage
Waiver...................................................43

9.05
Payments Set
Aside................................................................................44

9.06
Successors and
Assigns..........................................................................45

9.07
Treatment of Certain Information;
Confidentiality................................46

9.08
Right of
Setoff........................................................................................47

9.09
Interest Rate
Limitation.........................................................................47

9.10
Counterparts; Integration;
Effectiveness................................................47

9.11
Survival of Representations and
Warranties..........................................48

9.12
Severability............................................................................................48

9.13
Governing Law; Jurisdiction;
Etc..........................................................48

9.14
Waiver of Jury
Trial................................................................................50

9.15
No Advisory or Fiduciary
Responsibility...............................................50

9.16
Electronic
Execution..............................................................................50

9.17
USA PATRIOT Act
Notice.....................................................................51



ii    



--------------------------------------------------------------------------------






SCHEDULES
1.01(a)    Lender’s Office, Certain Addresses for Notices
5.01    Borrower’s Information
5.09    Subsidiaries
7.04    Existing Indebtedness


EXHIBITS
Form of


A    Financial Statement Certificate
B    Loan Notice
C    Notice of Loan Prepayment









--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of July 3, 2018, between SPARK
THERAPEUTICS, INC., a Delaware corporation (the “Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, (the “Lender”).
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower has requested that the Lender make a term loan to the
Borrower in an aggregate principal amount of $50,000,000.
WHEREAS, the Lender has agreed to make such term loan to the Borrower on the
terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Act” has the meaning specified in Section 9.17.
“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements and (b) all reasonable
documented and out-of-pocket costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the reasonable documented
and out-of-pocket fees, charges and disbursements of counsel, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.
“Applicable Rate” means a rate per annum equal to (a) in the case of any
Eurodollar Rate Loan, 0.65% and (b) in the case of any Base Rate Loan, 0.00 %.





--------------------------------------------------------------------------------





“Approved Cash Collateral” means cash, certificates of deposit, or (solely to
the extent agreed to by the Lender and the Borrower pursuant to Section
2.10(b)), other credit support acceptable to the Lender, in each case, which is
subject to a first priority, perfected security interest in favor of the Lender.
“Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender or (c) an entity or an Affiliate of an
entity that administers or manages the Lender.
“Assignee Lender” has the meaning specified in Section 9.06.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other applicable agreement or instrument were accounted for as a Capitalized
Lease.
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related Consolidated statements of income (loss) or operations,
stockholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.
“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Wells Fargo as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1.00%); and if the Base Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement. The “prime rate” is a rate set by
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a London
Banking Day.




2    



--------------------------------------------------------------------------------





“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one (1) year from the date of acquisition thereof, (b) corporate
debt securities maturing no more than one (1) year from the date of creation
thereof with a short-term rating of A1/P1 or higher from S&P or Moody’s,
respectively, (c) certificates of deposit maturing no more than one (1) year
from the date of creation thereof issued by commercial banks incorporated under
the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of “A” or
better by a nationally recognized rating agency; provided that the aggregate
amount invested in such certificates of deposit shall not at any time exceed
$5,000,000 for any one such certificate of deposit and $10,000,000 for any one
such bank unless such certificate of deposit constitutes Approved Cash
Collateral, (d) time deposits maturing no more than thirty (30) days from the
date of creation thereof with commercial banks or savings banks or savings and
loan associations each having membership either in the FDIC or the deposits of
which are insured by the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder, or (e) investments, classified in accordance with GAAP
as current assets of the Borrower or any of its Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions in funds that are rated AAA or Aaa
from S&P or Moody’s, respectively.
“Cash Collateral” has the meaning assigned to such term in the Security
Agreement.
“Cash Collateralize” means, to pledge and deposit with or deliver to the Lender
Cash Collateral (including, without limitation, Approved Cash Collateral) in
accordance with Section 2.10 and the provisions of the Security Agreement, as
collateral security for the Secured Obligations.
“Cash Collateral Account” has the meaning assigned to such term in the Security
Agreement.
“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement services, lockbox, cash pooling,
overdraft, account reconciliation and reporting and trade finance services and
other cash management services.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or




3    



--------------------------------------------------------------------------------





similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of fifty (50%) or more of the
Equity Interests of Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such “person” or “group” has
the right to acquire pursuant to any option right); or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986.
“Collateral” has the meaning assigned to such term in the Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement and each of
the other agreements, instruments or documents that creates or purports to
create a Lien on any Collateral in favor of the Lender for the benefit of the
Secured Parties.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.




4    



--------------------------------------------------------------------------------





“Consolidated Senior Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of (a) all Indebtedness of the Borrower and its
Subsidiaries minus (b) all Subordinated Indebtedness of the Borrower and its
Subsidiaries.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any past due Obligation for which a
rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto and (b) with respect to any past due
Obligation for which a rate is not specified or available, a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.
“Designated Account” has the meaning specified in Section 2.09(b).
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable), (b) are redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests) (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified




5    



--------------------------------------------------------------------------------





Equity Interests, in each case under any of clauses (a) through (d), prior to
the date that is 91 days after the Maturity Date.
“Dollar” and “$” mean lawful money of the United States.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract or agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under Section
4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to




6    



--------------------------------------------------------------------------------





administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i)  the failure by the Borrower or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Lender, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Lender from time to time)
(in such case, the “LIBOR Rate”) at or about 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Lender in connection herewith, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Lender, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Lender and (ii) if the Eurodollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.
“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means any of the following taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender, (a)
taxes imposed on or measured by net income (however denominated) or that are
franchise taxes or branch profits taxes as a result of a present or former
connection between such Lender and the jurisdiction imposing such tax (other
than connections arising from such Lender having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document), (b) in the case of a Lender, United States federal withholding
taxes imposed on amounts payable to or for the account of such Lender with
respect




7    



--------------------------------------------------------------------------------





to an applicable interest in a Loan pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, or (ii) such Lender
changes its lending office, except in each case to the extent that amounts with
respect to such taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) in the case of any Lender that is entitled to an
exemption from or reduction of withholding tax with respect to payments made
under any Loan Document, any tax attributable to the failure of such Lender to
deliver to the Borrower, at the time or times reasonably requested by the
Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding, and (d) any amended or
successor version of Sections 1471 through 1474 of the Code that is
substantively comparable and not materially more onerous to comply with, any
future regulations or official interpretations thereof, any future agreement
entered into pursuant to Section 1471(b)(1) of the Code, and any future
“intergovernmental agreements” with respect to the foregoing.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Term Commitment has terminated, and (b) all Secured
Obligations have been paid in full (other than Unasserted Obligations).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FDA” means the United States Food and Drug Administration, or any successor
Governmental Authority performing a similar function.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Wells Fargo on such day on such transactions as
determined by the Lender.
“Fee Letter” means that certain Fee Letter dated as of July 3, 2018, by and
between the Borrower and the Lender.
“Financial Statement Certificate” means a certificate substantially in the form
of Exhibit A.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.




8    



--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably acceptable to the Lender.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB ASC, that are
applicable to the circumstances as of the date of determination, consistently
applied and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.




9    



--------------------------------------------------------------------------------





“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations (including, without limitation, earnout obligations) of
such Person to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business and not past due
for more than one hundred twenty (120) days after the date on which such trade
account payable was created (unless being contested in good faith as to which
adequate reserves required by GAAP have been established and are being
maintained and as to which no encumbrance has been placed on any property of
such Person));
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;
(g)    all obligations of any such Person in respect of Disqualified Equity
Interests; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited




10    



--------------------------------------------------------------------------------





liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any Capitalized Lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.
“Indemnitees” has the meaning specified in Section 9.04(b).
“Information” has the meaning specified in Section 9.07.
“Interest Payment Date” means, the last Business Day of each calendar month.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3),
six (6) or twelve (12) months thereafter (in each case, subject to
availability), as selected by the Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Term
Facility.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” means Wells Fargo Bank, National Association (including any of its
branch offices) and its successors and assigns (including each Assignee Lender).
“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 1.01(a), or such other address or account as the Lender may
from time to time notify the Borrower; which office may include any Affiliate of
the Lender or any domestic or foreign branch of the Lender or such Affiliate.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.




11    



--------------------------------------------------------------------------------





“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity Ratio” means, as of any date of determination, the ratio of (a)
Consolidated unrestricted and unencumbered (other than in favor of the Lender)
cash and Cash Equivalents of the Borrower and its Subsidiaries as of such date
to (b) Consolidated Senior Indebtedness as of such date.
“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Term Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Collateral
Documents, (c) the Fee Letter, (d) the Funding Indemnity Letter and (e) all
other certificates, agreements, documents and instruments executed by the
Borrower pursuant to the foregoing (but specifically excluding any Secured Hedge
Agreement or any Secured Cash Management Agreement).
“Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion of Term
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit B or such other form as may be approved by the Lender
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Lender), appropriately completed and signed by a
Responsible Officer of the Borrower.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Lender under any Loan Document, or of the ability of the
Borrower to perform its obligations under the Loan Documents, taken as a whole;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document.
“Maturity Date” means July 3, 2023; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the immediately preceding Business
Day.
“Maximum Rate” has the meaning specified in Section 9.09.




12    



--------------------------------------------------------------------------------





“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.
“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.
“Minimum Collateral Amount” means, at any time, Approved Cash Collateral in an
amount equal to the greater of (a) 100% of the Outstanding Amount of the Term
Loan at such time plus 100% of the Additional Secured Obligations and (b) such
other amount as may be mutually agreed to in writing by Borrower and the Lender.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Term
Loan, which shall be substantially in the form of Exhibit C or such other form
as may be approved by the Lender (including any form on an electronic platform
or electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer of the Borrower.
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to the Term Loan and (b) all costs and expenses incurred
in connection with enforcement and collection of the foregoing, including the
fees, charges and disbursements of counsel, to the extent provided for and
subject to the limitations contained in Section 9.04, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower pursuant to any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.




13    



--------------------------------------------------------------------------------





“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
“Outstanding Amount” means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on such date.
“Participant Register” has the meaning set forth in Section 9.06(c).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Lien” means each of the following Liens, solely to the extent such
Liens (x) are non-consensual Liens arising only as a matter of Law and (y) could
not have priority over the Liens of the Lender on the Collateral securing the
Secured Obligations:
(a)    Liens imposed by Law for taxes, assessments or governmental charges or
levies not yet due or which are being contested in good faith by appropriate
proceedings diligently conducted (which effectively stay the enforcement of any
such Liens) and with respect to which adequate reserves are being maintained in
accordance with GAAP;
(b)    statutory Liens such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
thirty (30) days or which are being contested in good faith and by appropriate
proceedings diligently conducted (which effectively stay the enforcement of any
such Liens) and with respect to which adequate reserves are being maintained in
accordance with GAAP; and
(c)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h).




14    



--------------------------------------------------------------------------------





“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Register” has the meaning set forth in Section 9.06(b).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief business officer, treasurer, assistant treasurer or
controller of the Borrower, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of the Borrower and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the Borrower so designated by any of the
foregoing officers in a notice to the Lender or any other officer or employee of
the Borrower designated in or pursuant to an agreement between the Borrower and
the Lender. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower. To the extent requested by the Lender, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Lender, appropriate authorization documentation, in form and
substance satisfactory to the Lender.
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
the Borrower or any of its Subsidiaries and the Lender or an Affiliate of the
Lender. It is understood




15    



--------------------------------------------------------------------------------





and agreed that each Secured Cash Management Agreement shall be entered into in
the sole and absolute discretion of the Lender and/or its Affiliates.
“Secured Hedge Agreement” means any Swap Contract between the Borrower or any of
its Subsidiaries and the Lender or an Affiliate of the Lender. It is understood
and agreed that each Secured Hedge Agreement shall be entered into in the sole
and absolute discretion of the Lender and/or its Affiliates.
“Secured Obligations” means all Obligations and all Additional Secured
Obligations.
“Secured Parties” means, collectively, the Lender, each Affiliate of the Lender
party to any Secured Cash Management Agreement or Secured Hedge Agreement and
the Indemnitees.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Security Agreement” means the Cash Collateral Agreement, dated as of the
Closing Date, executed in favor of the Lender by the Borrower, as amended,
amended and restated, supplemented or otherwise modified from time to time.
“Social Security Act” means the Social Security Act of 1965.
“Subordinated Indebtedness” means Indebtedness of the Borrower that is
subordinated in right and time of payment to the Obligations on terms and
conditions satisfactory to the Lender, and if such Subordinated Indebtedness is
convertible into Equity Interests of the Borrower, such Subordinated
Indebtedness shall qualify as Subordinated Indebtedness only to the extent such
Equity Interests do not constitute Disqualified Equity Interests.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement,




16    



--------------------------------------------------------------------------------





together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property, in each case, creating
obligations that do not appear on the balance sheet of such Person but which,
upon the application of any Debtor Relief Laws to such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by the Lender pursuant to Section 2.01.
“Term Commitment” means the Lender’s obligation to make Term Loans to the
Borrower pursuant to Section 2.01(a). The Term Commitment on the Closing Date is
$50,000,000.
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitment at such time and (b) thereafter, the
aggregate principal amount of the Term Loans outstanding at such time.
“Term Loan” means an advance made by the Lender under the Term Facility.
“Threshold Amount” means $5,000,000.
“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unasserted Obligations” means, at any time, (a) contingent indemnification
obligations in respect of which no claim or demand for payment has been made or
asserted at such time, and (b) Secured Obligations under Secured Cash Management
Agreements and Secured Hedge Agreements




17    



--------------------------------------------------------------------------------





for which the Borrower and/or its Subsidiaries shall have made arrangements
satisfactory to (and for the benefit of), as applicable, the Lender and each
Affiliate of the Lender party to such Secured Cash Management Agreements and/or
Secured Hedge Agreements (including, without limitation, arrangements for
replacement collateral), in each case, in respect of such Secured Obligations
thereunder.
“United States” and “U.S.” mean the United States of America.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or other
governing body performing similar functions) of such Person, even though the
right to so vote has been suspended by the happening of such contingency.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, restatements, supplements, extensions or modifications set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.




18    



--------------------------------------------------------------------------------





(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect any requirement set forth in any Loan Document,
and either the Borrower or Lender shall so request, the Lender and the Borrower
shall negotiate in good faith to amend such requirement to preserve the original
intent thereof in light of such change in GAAP; provided that, until so amended,
(i) such requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Lender
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such requirement made before and after giving effect to such
change in GAAP.
1.04    Times of Day; Rates.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
The Lender does not warrant, nor accept responsibility, nor shall the Lender
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any comparable or successor rate thereto.
1.05    UCC Terms.
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.
ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS




19    



--------------------------------------------------------------------------------





2.01    Term Borrowing.
Subject to the terms and conditions set forth herein, the Lender agrees to make
a single loan to the Borrower, in Dollars, on the Closing Date in an amount not
to exceed the Term Facility. The Term Borrowing shall consist of Term Loans made
by the Lender. Term Loans repaid or prepaid may not be reborrowed. Term Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein;
provided, however, any Term Borrowing made on the Closing Date shall be made as
Base Rate Loans unless the Borrower delivers a Funding Indemnity Letter not less
than two (2) Business Days prior to the Closing Date.
2.02    Borrowings, Conversions and Continuations of Term Loans.
(a)    Notice of Borrowing. Each Term Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Lender, which may be given by
(i) telephone or (ii) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Lender of a Loan Notice. Each such
notice must be received by the Lender not later than 11:00 a.m. (A) two (2)
Business Days prior to the requested date of any Term Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar
Rate Loans to Base Rate Loans, and (B) on the requested date of any Term
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period of twelve (12) months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Lender not later than 11:00 a.m. four (4)
Business Days prior to the requested date of such Term Borrowing, conversion or
continuation. Not later than 11:00 a.m., two (2) Business Days before the
requested date of such Term Borrowing, conversion or continuation, the Lender
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period is available. Each Term Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be, unless otherwise agreed by
Lender, in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, in connection with any conversion or continuation of a Term
Loan, if less, the entire principal thereof then outstanding). Each Term
Borrowing of or conversion to Base Rate Loans shall be, unless otherwise agreed
by Lender, in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, in connection with any conversion or continuation of a Term
Loan, if less, the entire principal thereof then outstanding). Each Loan Notice
(whether telephonic or written) shall specify (1) whether the Borrower is
requesting a Term Borrowing, a conversion of Term Loans from one Type to the
other, or a continuation of Term Loans, as the case may be, (2) the requested
date of the Term Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (3) the principal amount of Term Loans to be
borrowed, converted or continued, (4) the Type of Loans to be borrowed or to
which existing Term Loans are to be converted, and (5) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Term Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Term Borrowing of, conversion to,




20    



--------------------------------------------------------------------------------





or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.
(b)    Advances. On the Closing Date, following receipt of a Loan Notice, upon
satisfaction of the applicable conditions set forth in Section 4.01, the Lender
shall make the requested funds available to the Borrower either by (i) crediting
the account of the Borrower on the books of Wells Fargo with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower.
(c)    Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Lender.
(d)    Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect in respect of the Term Facility.
2.03    Prepayments.
The Borrower may, upon notice to the Lender pursuant to delivery to the Lender
of a Notice of Loan Prepayment, at any time or from time to time voluntarily
prepay Term Loans in whole or in part without premium or penalty subject to
Section 3.05; provided that, unless otherwise agreed by the Lender (a) such
notice must be received by Lender not later than 11:00 a.m. (1) three (3)
Business Days prior to any date of such prepayment; (b) any prepayment shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding and
shall, if applicable, be applied, in inverse order of maturity, to the remaining
outstanding principal installments of the Term Loan. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.03 shall be applied to the
aggregate principal amount of the Term Loans outstanding on such date.
2.04    Termination of Term Commitment.
The aggregate Term Commitment shall be automatically and permanently reduced to
zero on the Closing Date upon the Term Borrowing.
2.05    Repayment of Term Loans.
The Borrower shall pay to the Lender the principal amount of the Term Loans in
consecutive quarterly installments in the amount of $1,500,000 on the last day
of each of March, June, September




21    



--------------------------------------------------------------------------------





and December, commencing June 30, 2019. If not sooner paid, the Term Loans shall
be paid in full, together with accrued interest thereon, on the Maturity Date.
2.06    Interest and Default Rate.
(a)    Interest. Subject to the provisions of Section 2.06(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period from the applicable borrowing date at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. To the extent
that any calculation of interest or any fee required to be paid under this
Agreement shall be based on (or result in) a rate that is less than zero, such
rate shall be deemed zero for purposes of this Agreement.
(b)    Default Rate.
(i)    If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date, the Maturity Date and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
2.07    Fees.
The Borrower shall pay to the Lender such fees specified in the Fee Letter and
such other fees as shall have been separately agreed upon in writing, in each
case, in the amounts and at the times so specified in the Fee Letter or, as
applicable, in any such separate agreement. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
2.08    Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid




22    



--------------------------------------------------------------------------------





on the same day on which it is made shall, subject to Section 2.09, bear
interest for one (1) day. Each determination by the Lender of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.
2.09    Payments Generally.
(a)    General Payment Terms. All payments to be made by the Borrower shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Lender at the
Lender’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein. All payments received by the Lender
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Except as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    Direct Debit. The Borrower agrees that on the due date of any amount due
under this Agreement or the other Loan Documents, the Lender will debit the
amount due from a deposit account owned by the Borrower and as designated in
writing by the Borrower (the “Designated Account”). The Borrower shall at all
times during the term of this Agreement maintain such direct debit arrangements
with the Lender or with another financial institution reasonably acceptable to
Lender, and maintain sufficient funds in the Designated Accounts to pay amounts
due under this Agreement or the other Loan Documents. Without in any way
derogating from the obligations of the Borrower hereunder, should there be
insufficient funds in the Designated Account to pay all such sums when due, the
full amount of such deficiency shall be immediately due and payable by the
Borrower in accordance with the terms of this Agreement.     
2.10    Cash Collateral.
(a)    The Borrower shall at all times during the term of this Agreement
maintain Approved Cash Collateral pursuant to the terms of the Security
Agreement in an amount not less than the Minimum Collateral Amount. All
Collateral shall be subject to a first priority, perfected security interest in
favor of the Lender and shall secure all of the Secured Obligations. All Cash
Collateral shall be maintained in one or more blocked, interest bearing
collateral accounts at Wells Fargo. The Borrower shall promptly (but in any
event within three (3) Business Days) following written demand therefor from
time to time pay all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(b)    Each of the Borrower and the Lender agrees to consider the
appropriateness of a change in the type of Approved Cash Collateral on a
periodic basis throughout the term of this Agreement; provided that any such
change to the type of such Approved Cash Collateral shall be made only upon
Lender’s and Borrower’s consent (it being acknowledged that the consent of the
Lender may be withheld in the Lender’s sole and absolute discretion).




23    



--------------------------------------------------------------------------------





ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
If any payments to the Lender under this Agreement are made from outside the
United States, the Borrower shall not deduct any foreign taxes from any payments
it makes to the Lender. If any such taxes are imposed on any payments made by
the Borrower (including payments under this paragraph), the Borrower will pay
the taxes and will also pay to the Lender, at the time interest is paid, any
additional amount which the Lender specifies as necessary to preserve the
after-tax yield the Lender would have received if such taxes had not been
imposed. As soon as practicable after any payment of taxes by the Borrower to a
Governmental Authority, as provided in this Section 3.01, the Borrower will
deliver to the Lender the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.
The Borrower will confirm that it has paid the foregoing taxes by giving the
Lender official tax receipts (or notarized copies) within thirty (30) days after
the due date.
3.02    Illegality.
If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
Lender’s Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Term Loan or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of the Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by the Lender to the Borrower, (a) any
obligation of the Lender to issue, make, maintain, fund or charge interest with
respect to any such Term Loan or continue Eurodollar Rate Loans or to convert
Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (b) if such
notice asserts the illegality of the Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
the Lender shall, if necessary to avoid such illegality, be determined by the
Lender without reference to the Eurodollar Rate component of the Base Rate, in
each case until the Lender notifies the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (i) the
Borrower shall, upon demand from the Lender, prepay or, if applicable, convert
all Eurodollar Rate Loans to Base Rate Loans (the interest rate on which Base
Rate Loans shall, if necessary to avoid such illegality, be determined by the
Lender without reference to the Eurodollar Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if the Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if the Lender may not lawfully continue to maintain such Eurodollar
Rate Loans and (ii) if such notice asserts the illegality of the Lender
determining or charging interest rates based upon the Eurodollar Rate, the
Lender shall during the period of such suspension compute the Base Rate without
reference to the Eurodollar Rate component thereof until it is no longer illegal
for the Lender to determine




24    



--------------------------------------------------------------------------------





or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
3.03    Inability to Determine Rates.
If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, the Lender determines that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to the Lender of
funding such Eurodollar Rate Loan, the Lender will promptly so notify the
Borrower. Thereafter, (i) the obligation of the Lender to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (ii) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Lender revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Term Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Term Borrowing of Base Rate Loans in
the amount specified therein. Notwithstanding the foregoing, in the case of such
pending request, the Lender, in consultation with the Borrower, may establish an
alternative interest rate for funding Term Loans in the applicable amount, and
with the same Interest Period as the Term Loan requested to be made, converted
or continued, as the case may be in which case, such alternative rate of
interest shall apply with respect to such Term Loans.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement contemplated by Section 3.04(d));
(ii)    subject the Lender to any taxes (other than Excluded Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    impose on the Lender or the London interbank market any other
condition, cost or expense (other than taxes) affecting this Agreement or
Eurodollar Rate Loans made by the Lender;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Term Loan (or of
maintaining its obligation




25    



--------------------------------------------------------------------------------





to make any such Term Loan), or to reduce the amount of any sum received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount) then, upon request of the Lender, the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or the Lender’s Office or the Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the Term
Commitment of the Lender or the Term Loans made by the Lender, to a level below
that which the Lender or the Lender’s holding company could have achieved but
for such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender,
(i) as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Term Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as the Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the Term
Commitment or the funding of the Term Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Term Commitment or
Term Loan by the Lender (as determined by the Lender in good faith, which
determination shall be conclusive absent manifest error), which in each case
shall be due and payable on each date on which interest is payable on such Term
Loan, provided the Borrower shall have received at least ten (10) days’ prior
notice of such additional interest or costs from the Lender. If the Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days after the Borrower’s
receipt of such notice.
(e)    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that the Lender
notifies the Borrower




26    



--------------------------------------------------------------------------------





of the Change in Law giving rise to such increased costs or reductions and of
the Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).
3.05    Compensation for Losses.
Upon demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Term Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
(b)    any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Term Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Term
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any reasonable and customary
administrative fees charged by the Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Term Commitment and repayment of all other Obligations
hereunder.
ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension.
The obligation of the Lender to make the Term Loan hereunder is subject to
satisfaction of the following conditions precedent:
(a)    Execution of Credit Agreement; Loan Documents. The Lender shall have
received (i) counterparts of this Agreement, executed by a Responsible Officer
of the Borrower, (ii) counterparts of the Security Agreement, and each other
Collateral Document, executed by a




27    



--------------------------------------------------------------------------------





Responsible Officer of the Borrower and a duly authorized officer of each other
Person party thereto, as applicable and (iii) counterparts of any other Loan
Document, executed by a Responsible Officer of the Borrower and a duly
authorized officer of each other Person party thereto.
(b)    Cash Collateral. The Lender shall have received Approved Cash Collateral
in an amount at least equal to Minimum Collateral Amount, which Approved Cash
Collateral shall be maintained in the Cash Collateral Account.
(c)    Officer’s Certificate. The Lender shall have received a certificate of a
Responsible Officer of the Borrower dated the Closing Date, certifying (i) as to
the Organization Documents of the Borrower (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of the Borrower,
the good standing, existence or its equivalent of the Borrower and of the
incumbency (including specimen signatures) of the Responsible Officers of the
Borrower, (ii) as to the accuracy of the representations and warranties of the
Borrower contained in Article II, Article V and in the other Loan Documents,
(iii) that no Default exists, or would result from the proposed Term Borrowing
on the Closing Date or from the application of the proceeds thereof, (iv) that
since the date of the Audited Financial Statements no event or condition has
occurred that has had or would be reasonably expected, either individually or in
the aggregate, to have a Material Adverse Effect, and (v) that no actions,
suits, proceedings, claims or disputes are pending or, to the knowledge of the
Borrower, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any Subsidiary or against
any of their properties or revenues that (A) purport to affect or pertain to
this Agreement or any other Loan Document or any of the transactions
contemplated hereby or (B) either individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.
(d)    Legal Opinions of Counsel. The Lender shall have received an opinion or
opinions of counsel for the Borrower, dated the Closing Date and addressed to
the Lender, in form and substance reasonably acceptable to the Lender.
(e)    Personal Property Collateral. The Lender shall have received, in form and
substance reasonably satisfactory to the Lender:
(i)    (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of the Borrower or where a filing would need to be
made in order to perfect the Lender’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and (B) tax
lien, judgment and bankruptcy searches reasonably requested by Lender, the
results of which searches shall be reasonably satisfactory to the Lender; and
(ii)    completed UCC financing statements for each appropriate jurisdiction as
is necessary, in the Lender’s sole discretion, to perfect the Lender’s security
interest in the Collateral.
(f)    Loan Notice. The Lender shall have received a Loan Notice with respect to
the Term Loan to be made on the Closing Date.




28    



--------------------------------------------------------------------------------





(g)    Consents. The Lender shall have received a certificate of a Responsible
Officer of the Borrower either (i) attaching copies of all consents, licenses
and approvals required in connection with the consummation by the Borrower of
the transactions contemplated by the Loan Documents and the execution, delivery
and performance by the Borrower and the validity against the Borrower of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (ii) stating that no such consents,
licenses or approvals are so required.
(h)    Material Adverse Effect. The Lender shall be satisfied that there shall
not have occurred since the date of the Audited Financial Statements any event
or condition that has had or would be reasonably expected, either individually
or in the aggregate, to have a Material Adverse Effect.
(i)    Fees and Expenses. (i) All fees required to be paid to the Lender on or
before the Closing Date shall have been paid and (ii) unless waived by the
Lender, the Borrower shall have paid all expenses (including, the fees, charges
and disbursements of counsel to the Lender (directly to such counsel if
requested by the Lender), plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Lender)) of the Lender payable
pursuant to the Loan Documents, in each case, to the extent invoiced two (2)
Business Days prior to the Closing Date (or such later date as may be agreed to
by the Borrower).
(j)    Due Diligence. The Lender shall have completed a due diligence
investigation of the Borrower and its Subsidiaries in scope, and with results,
satisfactory to the Lender, including, without limitation, OFAC, the United
States Foreign Corrupt Practices Act of 1977 and “know your customer” due
diligence. The Borrower shall have provided to the Lender the documentation and
other information requested by the Lender in order to comply with applicable
Law, including, without limitation, the Act.
(k)    Other Documents. All other documents provided for herein or which the
Lender may reasonably request or require.
(l)    Additional Information. Such additional information and materials which
the Lender shall reasonably request or require.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lender that:
5.01    Existence, Qualification and Power.
The Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses,




29    



--------------------------------------------------------------------------------





authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a) (solely with respect to any Subsidiary of the Borrower), (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect. Schedule 5.01 sets forth as of the Closing Date
the Borrower’s exact legal name, the jurisdiction of its incorporation, the
address of its principal place of business and its U.S. taxpayer identification
number. The copy of the Organization Documents of the Borrower provided to the
Lender pursuant to the terms of this Agreement is a true and correct copy of
each such document, each of which is valid and in full force and effect on the
Closing Date.
5.02    Authorization; No Contravention.
The execution, delivery and performance by the Borrower of each Loan Document
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of the
Borrower’s Organization Documents; (b) result in the imposition or the creation
of (or requirement to create) any Lien on any asset of the Borrower;
(c) conflict with or result in any breach or contravention of or require any
payment (other than in any immaterial amount) to be made under (i) any
Contractual Obligation to which the Borrower is a party or affecting the
Borrower or its properties or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (c) violate in any Law;
except in each case referred to in clauses (c) or (d) above, to the extent that
such conflict, breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, the Borrower of this Agreement or any other Loan Document,
(b) the grant by the Borrower of the Liens granted by it pursuant to the
Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained and (ii) filings to perfect the Liens created by the
Collateral Documents.
5.04    Binding Effect.
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Borrower. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to applicable




30    



--------------------------------------------------------------------------------





bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in proceedings in equity or at law.
5.05    No Default.
Neither the Borrower nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.06    Margin Regulations; Investment Company Act.
(a)    Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Term Borrowing, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
any restriction contained in any agreement or instrument between the Borrower
and the Lender or any Affiliate of the Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.
(b)    Investment Company Act. Neither the Borrower nor any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
5.07    Disclosure.
The (a) Form 10-Q of the Borrower prepared for the fiscal quarter ended March
31, 2018, and (b) Form 10-K of the Borrower prepared for the fiscal year ended
December 31, 2017, when each was filed with the SEC or amended, conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable. No report, financial statement, certificate or other information
furnished in writing by the Borrower to the Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished), when taken as a whole,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that projections and forecasts
are not a guarantee of financial performance and actual results may vary
materially from the projections and forecasts).




31    



--------------------------------------------------------------------------------





5.08    Sanctions Concerns and Anti-Corruption Laws.
(a)    Sanctions Concerns. Neither the Borrower, nor any Subsidiary, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
(b)    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.
5.09    Subsidiaries. Each Subsidiary of the Borrower as of the Closing Date is
listed on Schedule 5.09.
ARTICLE VI

AFFIRMATIVE COVENANTS
The Borrower hereby covenants and agrees that on the Closing Date and thereafter
until the Facility Termination Date, the Borrower shall, and shall cause each of
its Subsidiaries to:
6.01    Financial Statements.
Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:
(a)    Audited Financial Statements. As soon as available, but in any event
within one hundred twenty (120) days after the end of each fiscal year of the
Borrower, a Consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related Consolidated statements of
income (loss) or operations, changes in stockholders’ equity and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Lender, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and, shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.
(b)    Quarterly Financial Statements. As soon as available, but in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, a Consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related Consolidated statements of income (loss) or operations, statements of
stockholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then




32    



--------------------------------------------------------------------------------





ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP certified by the chief executive officer, chief financial
officer, treasurer or controller who is a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes.
(c)    Annual Budget. As soon as available, but in any event within ninety (90)
days after the end of each fiscal year of the Borrower, an annual budget of the
Borrower and its Subsidiaries on a Consolidated basis, prepared by management of
the Borrower and approved by the Borrower’s board of directors, in form
reasonably satisfactory to the Lender, consisting of Consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year.
6.02    Certificates; Other Information.
Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:
(a)    Financial Statement Certificate. Concurrently with the delivery of the
financial statements referred to in Section 6.01(a) and (b) a duly completed
Financial Statement Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller which is a Responsible Officer of the
Borrower. Unless the Lender requests executed originals, delivery of the
Financial Statement Certificate may be by electronic communication including fax
or email and shall be deemed to be an original and authentic counterpart thereof
for all purposes.
(b)    [Reserved].
(c)    Annual Reports; Etc. Promptly after the same are available, copies of
each annual report, proxy or financial statement or other material report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Lender pursuant hereto.
(d)    Debt Securities Statements and Reports. Promptly, but in any event within
five (5) Business Days after receipt thereof by the Borrower or any Subsidiary
thereof, copies of all notices, requests and other documents (including
amendments, waivers and other modifications) so received under or pursuant to
any instrument, indenture, loan or credit or similar agreement (on account of
Indebtedness in excess of the Threshold Amount) regarding or related to any
event of default or other material breach by the Borrower.
(e)    Reserved.
(f)    FDA Notices. Promptly, and in any event within fifteen (15) Business Days
after receipt thereof by the Borrower or any of its Subsidiaries, copies of each
material notice from the




33    



--------------------------------------------------------------------------------





FDA (or comparable agency in any applicable non-U.S. jurisdiction or state or
local Governmental Authority) concerning any material investigation or other
adverse material inquiry, or material and adverse finding or material
determination with respect to any product developed, manufactured, sold or
distributed by the Borrower or any of its Subsidiaries (including any
notification seeking a recall, removal or corrective action affecting the
products developed, manufactured, sold or distributed by the Borrower or such
Subsidiary), including, without limitation, the receipt by the Borrower or any
of its Subsidiaries of any so called “warning letter”, “untitled letter”, FDA
Form 483 or similar notification, in each case, from the FDA (or analogous
foreign, state or local Governmental Authority) to the extent material to the
Borrower and its Subsidiaries taken as a whole.
(g)    Additional Information. Promptly, such additional information regarding
the business, financial, legal (excluding information that Borrower determines
is reasonably necessary to preserve attorney-client privilege) or corporate
affairs of the Borrower or any Subsidiary thereof, or compliance with the terms
of the Loan Documents, as the Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 1.01(a) or on which such
financial statements and/or other documents are posted on the SEC’s website on
the Internet at www.sec.gov; or (b) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which the
Lender has access (whether a commercial, third-party website or whether
sponsored by the Lender); provided that, the Borrower shall deliver paper copies
of such documents to the Lender upon its reasonable request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Lender.
6.03    Notices.
Promptly, but in any event within three (3) Business Days, upon any Responsible
Officer of the Borrower becoming aware of such event (or, if earlier, the date
that any Responsible Officer of the Borrower should have been aware of such
event), notify the Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to or involving any
applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event; and




34    



--------------------------------------------------------------------------------





(d)    incurrence of Indebtedness in an amount equal to or greater than
$10,000,000.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached, if applicable.
6.04    Preservation of Existence.
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except,
solely with respect to any Subsidiary of the Borrower, to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; (b) maintain all material rights, properties, privileges, permits,
licenses and franchises necessary in the normal conduct of the business of the
Borrower or any Subsidiary (except to the extent the maintenance thereof is no
longer desirable in the conduct of the business of the Borrower and its
Subsidiaries and that the loss thereof is not disadvantageous in any material
respect to the Lender and the other Secured Parties); and (c) preserve or renew
all of its registered patents, trademarks, trade names and service marks that
are material to the business of the Borrower and its Subsidiaries, taken as a
whole (provided that clauses (b) and (c) shall not restrict the ability of the
Borrower or any of its Subsidiaries to abandon intellectual property rights
which are uneconomical, negligible, obsolete or otherwise not material in the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole).
6.05    Compliance with Laws.
(a)    Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
(b)    Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.
6.06    Inspection Rights.
Upon two (2) Business Days prior notice, permit representatives, agents and
independent contractors of the Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(provided that, with respect to such independent public accountants, a
Responsible Officer of the Borrower is present) at such reasonable times during
normal business hours and upon reasonable advance notice to the Borrower;
provided, however, that (a) except during the occurrence and continuance




35    



--------------------------------------------------------------------------------





of an Event of Default (i) the Borrower shall not be required to reimburse the
Lender for the charges, costs and expenses in connection with more than one such
visit per year and (ii) the Lender shall not exercise its rights under this
Section 6.06 more than one (1) time per fiscal year and (b) when an Event of
Default exists the Lender (or any of its representatives, agents or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.
6.07    Use of Proceeds.
Use the proceeds of the Term Borrowings solely for working capital and general
corporate purposes not in contravention of any Law or of any Loan Document and
not use such Loan proceeds, directly or indirectly, immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refinance or refund indebtedness originally incurred
for such purpose.
6.08    Collateral; Further Assurances.
(a)    Maintain all Collateral free and clear of all Liens (other than the Lien
of the Lender securing the Secured Obligations and Permitted Liens); and
(b)    Promptly upon request by the Lender, (i) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Lender may reasonably require from time to time in order to
(A) carry out more effectively the express purposes of the Loan Documents, (B) 
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder
(including, without limitation, promptly executing and delivering any and all
further instruments and documents and taking all such other action as the Lender
may deem reasonably necessary to maintain in favor of the Lender, for the
benefit of the Secured Parties, Liens on the Collateral that are duly perfected
in accordance with the requirements of, or the obligations of the Borrower
under, the Loan Documents and all applicable Laws) and (C) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which the Borrower or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.
ARTICLE VII

NEGATIVE COVENANTS
The Borrower hereby covenants and agrees that on the Closing Date and thereafter
until the Facility Termination Date, the Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly:




36    



--------------------------------------------------------------------------------





7.01    Change in Nature of Business.
(a) Engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof or any business substantially related, complementary or incidental
thereto or a reasonable extension thereof (and non-core incidental businesses
acquired in connection with any acquisition or investment or other immaterial
businesses) or (b) suspend operating or cease to operate a substantial portion
of its or their business as conducted by the Borrower and its Subsidiaries on
the date hereof; provided, however, for the avoidance of doubt nothing herein
shall prohibit (x) the Borrower or any Subsidiary from changing its focus to a
different therapeutic area(s) or disease target(s) or (y) the Borrower from
dissolving, liquidating or winding up any Subsidiary outside of any insolvency
or bankruptcy proceeding.
7.02    Use of Proceeds.
Use the proceeds of the Term Loans, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
7.03    Sanctions; Anti-Corruption Laws.
(a)    Use the Term Loans or the proceeds of any Term Loan, or lend, contribute
or otherwise make available such Term Loan or the proceeds of any Term Loan to
any Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
of Sanctions.
(b)    Use any Term Loan or the proceeds of any Term Loan for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions.
7.04    Indebtedness.
Create, incur, assume or permit to exist any Indebtedness resulting from
borrowings, loans or advances, whether secured or unsecured, matured or
unmatured, liquidated or unliquidated, joint or several, except (a) Indebtedness
of the Borrower to the Lender, (b) Indebtedness (contingent or otherwise)
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with fluctuations in interest
rates or foreign exchange rates, (c) any other Indebtedness of Borrower existing
as of, and disclosed to Bank prior to, the date hereof and set forth on Schedule
7.04, in each case, any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension, (d) Subordinated
Indebtedness; provided, that both before and after the incurrence of such
Subordinated Indebtedness, no Default or Event of Default shall have occurred or
would be caused by the incurrence of such Subordinated Indebtedness, and (e)
other




37    



--------------------------------------------------------------------------------





Indebtedness, whether secured or unsecured (so long as no Lien is granted on the
Collateral), so long as the aggregate amount of such Indebtedness does not
exceed $25,000,000.
7.05    Minimum Liquidity.
Permit the Liquidity Ratio to be less than 2.0 to 1.0 at any time.
ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default.
Any of the following shall constitute an Event of Default:
(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within three (3)
Business Days after the same becomes due, any interest on any Term Loan, any fee
due hereunder, or any other amount payable hereunder or under any other Loan
Document; or
(b)    Specific Covenants. (i) The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 2.09(b) (and such
failure continues for three (3) Business Days), 2.10(a) (and such failure
continues for three (3) Business Days), Article VI, Article VII, or (ii) the
Borrower fails to perform or observe any term, covenant or agreement contained
in the Security Agreement after giving effect to any notice or grace periods
applicable thereto; or
(c)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made in writing or deemed made by the
Borrower herein or in any other Loan Document shall be incorrect or misleading
in any material respect (or, if any such representation, warranty, certification
or statement of fact is by its terms qualified by concepts of materiality, such
representation, warranty, certification or statement of fact shall be incorrect
or misleading in any respect) when made or deemed made; or
(e)    Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount beyond any period of grace
provided with respect thereto, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause,




38    



--------------------------------------------------------------------------------





or to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause (in each case after giving
effect to any applicable notice or grace period) such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. The Borrower or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
forty-five (45) days after its issue or levy.
(h)    Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more unsatisfied final judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case of clauses (i) or (ii) above, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount




39    



--------------------------------------------------------------------------------





in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or the
Borrower or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or the Borrower denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or
(k)    Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien on the Collateral purported to be
covered thereby, or the Borrower shall assert the invalidity of such Liens, or
(ii) any Collateral shall be subject to a Lien in favor of any Person (other
than (x) the Lien of the Lender securing the Secured Obligations and (y)
Permitted Liens); or
(l)    Change of Control. There occurs any Change of Control.
If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 9.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 9.01.
8.02    Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:
(a)    declare the Term Commitment (if any) to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    apply Cash Collateral to the Secured Obligations; and
(d)    exercise all other rights and remedies available to it under the Loan
Documents or applicable Law or equity;




40    



--------------------------------------------------------------------------------





provided, however, that upon the occurrence of an Event of Default under Section
8.01(f), the obligation of the Lender to make Term Loans shall automatically
terminate, the unpaid principal amount of all outstanding Term Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Lender.
8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Term
Loans have automatically become immediately due and payable), all Collateral or
any other amounts received on account of the Secured Obligations shall be
applied to the Secured Obligations in the manner and in such order (including,
to be retained as cash collateral for such Secured Obligations) as determined by
the Lender in its sole discretion.
ARTICLE IX

MISCELLANEOUS
9.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Lender and the Borrower, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
9.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
or in any other Loan Document shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
fax transmission or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, to the address, fax number, e-mail
address or telephone number specified for the Borrower or the Lender on
Schedule 1.01(a).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Lender. The




41    



--------------------------------------------------------------------------------





Lender and the Borrower may each, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement by the intended recipient (such
as by the “return receipt requested” function, as available, return email
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)    Change of Address, Etc. The Borrower and the Lender may change its
address, fax number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.
(d)    Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices, Loan
Notices and Notice of Loan Prepayment) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower, except in the case of the
Lender’s bad faith, gross negligence or willful misconduct as determined by a
court of competent jurisdiction a final and nonappealable judgment in the
Borrower’s favor with respect to such claim. All telephonic notices to and other
telephonic communications with the Lender may be recorded by the Lender, and
each of the parties hereto hereby consents to such recording.
9.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.




42    



--------------------------------------------------------------------------------





9.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Lender and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Lender), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Lender (including the reasonable and documented fees, charges
and disbursements of counsel for the Lender (limited to one counsel for the
Lender and, if reasonably necessary, a single local counsel for the Lender in
each relevant jurisdiction and, solely in the case of a conflict of interest,
one additional counsel in each relevant jurisdiction to the Lender)), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Term Loans made hereunder, including all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Term Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the Lender
and each Related Party (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonably documented and out-of-pocket expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee (limited to one counsel for all Indemnitees taken as a whole and, if
reasonably necessary, a single local counsel for all Indemnitees taken as a
whole in each relevant jurisdiction and, solely in the case of a conflict of
interest, one additional counsel in each relevant jurisdiction to the affected
Indemnitees similarly situated taken as a whole)), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower) arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Term Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of the Borrower’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from (A) the bad faith, gross negligence or willful misconduct of such
Indemnitee, (B) a material breach of the obligations of such Indemnitee under




43    



--------------------------------------------------------------------------------





the Loan Documents, or (C) any dispute solely among Indemnitees (other than (x)
any claims against Wells Fargo in its capacity as, or in the fulfillment of its
role, as Lender and (y) any claims arising out of any act or omission on the
part of the Borrower or any of its Affiliates). This Section 9.04(b) shall not
apply with respect to taxes, other than taxes that represent losses, damages,
etc. arising from any non-tax claim.
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have (through such Person),
any claim against any Indemnitee or any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Term
Loan or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.
(d)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after written demand therefor.
(e)    Survival. The agreements in this Section and the indemnity provisions of
Section 9.02(d) shall survive the termination of the Term Commitment and the
repayment, satisfaction or discharge of all the other Secured Obligations.
9.05    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.
9.06    Successors and Assigns.
(a)    This Agreement is binding on the Borrower’s and the Lender’s successors
and assignees. The Borrower agrees that it may not assign this Agreement without
the Lender’s prior consent. Subject to the terms and conditions hereof, the
Lender may sell participations in or assign this loan, and may exchange
information about the Borrower (including, without limitation, any information
regarding any hazardous substances) with actual or potential participants or
assignees. The consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required with respect to any assignment by the
Lender of the Term Loans to an assignee unless (1)




44    



--------------------------------------------------------------------------------





an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to another lender (party hereto by
assignment (an “Assignee Lender”)), an Affiliate of an Assignee Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Lender within five (5) Business Days after having received notice thereof. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower. Notwithstanding anything herein to the
contrary, no such assignment or participation shall be made to a natural person.
No participant shall be entitled to receive any greater payment under Sections
3.01 or 3.04, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
unless the sale of the participation to such participant is made with the
Borrower’s prior written consent.
(b)    Lender, acting solely for this purpose as an agent of the Borrower, shall
maintain at one of its offices a register for the recordation of the names and
addresses of the Lenders, and the commitments of, and principal amounts (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(c)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
9.07    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its Related Parties (it being
agreed that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with the terms hereof), (ii) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over
such Person or its Related Parties (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (iii) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process (in which case the Lender agrees, to the extent reasonably
practicable, to inform the Borrower




45    



--------------------------------------------------------------------------------





promptly thereof prior to such disclosure to the extent not prohibited by Law),
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facility provided hereunder, (viii) with the consent of the
Borrower or to the extent such Information (1) becomes publicly available other
than as a result of a breach of this Section by Lender or any of its Affiliates
or Related Parties or (2) becomes available to the Lender or any of its
Affiliates on a nonconfidential basis from a source other than the Borrower or
any Subsidiary. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In addition, the Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers the Lender in connection with the administration of this Agreement,
the other Loan Documents and the Term Commitment.
(b)    Press Releases. The Borrower and its Affiliates agree that they will not
in the future issue any press releases or other public disclosure (except public
filings with the SEC) using the name of the Lender or its Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Lender, unless (and only to the extent that) the Borrower
or such Affiliate is required to do so under law and then, in any event the
Borrower or such Affiliate will consult with such Person before issuing such
press release or other public disclosure except in the case of any public
filings with the SEC.
(c)    Customary Advertising Material. The Borrower consents to the publication
by the Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Borrower.
9.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever




46    



--------------------------------------------------------------------------------





currency) at any time owing by the Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to the Lender or its Affiliates, irrespective of whether or not the
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of the Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of the Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Lender or its Affiliates may have. The Lender agrees to notify
the Borrower promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. Notwithstanding the provisions of this Section 9.08, if at any time
the Lender or any of its Affiliates maintains one or more deposit accounts for
the Borrower into which Medicare and/or Medicaid receivables are deposited, such
Person shall waive the right of setoff set forth herein.
9.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
9.10    Counterparts; Integration; Effectiveness.
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon




47    



--------------------------------------------------------------------------------





the request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.
9.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Term Borrowing, and shall continue in full force until the
Facility Termination Date.
9.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
9.13    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE LENDER OR ANY RELATED PARTY IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE




48    



--------------------------------------------------------------------------------





FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
9.14    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
9.15    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding,




49    



--------------------------------------------------------------------------------





that: (a) (i) the services regarding this Agreement provided by the Lender and
any Affiliate thereof are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Lender and its Affiliates,
on the other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Lender and its Affiliates each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for Borrower, or any of its Affiliates, or any other Person
and (ii) neither the Lender nor any of its Affiliates has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Lender and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and neither the Lender nor any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Lender or any of its
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transactions contemplated hereby.
9.16    Electronic Execution.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Lender, any electronic signature shall be
promptly followed by such manually executed counterpart.
9.17    USA PATRIOT Act Notice.
The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Act. The Borrower agrees to, promptly following
a request by the Lender, provide all such other documentation and information
that the Lender requests




50    



--------------------------------------------------------------------------------





in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






51    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


SPARK THERAPEUTICS, INC., Borrower
By:
/s/ Stephen W. Webster
Name:
Stephen W. Webster
Title:
Chief Financial Officer



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
By:
/s/ Monique Dubisky
Name:
Monique Dubisky
Title:
Director




